UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
LORD PAULIN,
Plaintiff, ORDER
V.
18-CV-06182 (PMH)
TOWN OF NEW WINDSOR, P.O. F. PIERRI;
and P.O. B. LEVY, individually and in their
official capacities,
Defendants.
---X

On December 4, 2019, defendants P.O. F. Pierri and P.O. B. Levy moved for summary
judgment. (Doc. #47). On January 14, 2020, plaintiff, who is proceeding pro se and in forma
pauperis, requested a 45-day extension of time to oppose the motion. (Doc. #57). The Court
granted plaintiff's request, extending plaintiff's time to oppose the motion to March 9, 2020.
(Doc. #58).

To date, plaintiff has not filed an opposition to the motion or sought further extension of
time.

Defendants’ application to deem their motion as fully submitted (Doc. # 59) is DENIED.

The Court sua sponte extends plaintiffs time to oppose the motion for summary judgment to
May 18, 2020. Defendants’ reply, if any, is due June 1, 2020.

If plaintiff fails to file his opposition by May 18, 2020, the motion will be deemed
fully submitted and unopposed. No further extensions of time will be granted.

The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.

Dated: New York, New York
March 18, 2020
SO ORDERED:

Philip M. Halpern
United States District Judge

 
